                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                                     ASHEVILLE DIVISION

JANE ROE,                              )
                                       )
                        Plaintiff,     )
                                       )
v.                                     )               Civil No. 1:20-cv-00666
                                       )
UNITED STATES OF AMERICA, et al.,      )
                                       )
                        Defendants.    )
                                       )
_______________________________________)


   REPLY IN SUPPORT OF PLAINTIFF’S MOTION FOR AN ORDER PROVIDING
     LEAVE TO TAKE EARLY DISCOVERY FOR THE LIMITED PURPOSE OF
                IDENTIFYING DEFENDANT(S) JOHN DOE(S)
              TO AMEND COMPLAINT AND EFFECT SERVICE

       Defendants’ response misinterprets Plaintiff’s motion. Defendants characterize

Plaintiff’s motion as subjecting them “to the burdens of broad-reaching discovery,” ECF No. 31

at 4, but that is not the case. All Plaintiff wants is to serve John Doe(s) to make them a part of

this case and subject to this Court’s jurisdiction. See Fed. R. Civ. P. 4(m) (“If a defendant is not

served within 90 days after the complaint is filed, the court—on motion or on its own after notice

to the plaintiff—must dismiss the action without prejudice against that defendant or order that

service be made within a specified time.”).

       To underscore the point, Plaintiff does not necessarily need to know the names of John

Doe(s) at this time. She only needs John Doe(s) to accept service, like Defendant Sheryl L.

Walter, the General Counsel. If the Court ultimately concludes that early discovery is not

necessary, then Plaintiff would also be satisfied with an order from the Court directing John

Doe(s), or any legally authorized agent, to accept service, just as the district court did in the


                                                  1

         Case 1:20-cv-00066-WGY Document 32 Filed 05/11/20 Page 1 of 3
original Bivens litigation. See Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388, 390

n.2 (1971) (“The agents were not named in petitioner’s complaint, and the District Court ordered

that the complaint be served upon those federal agents who it is indicated by the records of the

United States Attorney participated in the November 25, 1965, arrest of the (petitioner).’ Five

agents were ultimately served.” (internal citation omitted)).

       Defendants’ arguments about Bivens liability, absolute immunity, and individual

immunity are premature and should be addressed after any motion to dismiss is filed. If John

Doe(s) are not properly served or represented at that time, then John Doe(s) will not have the

opportunity to assert the same, or different, arguments on their own behalf. Moreover,

Defendants do not discuss how their Bivens arguments are relevant to Plaintiffs’ claims against

the individual defendants under 42 U.S.C. § 1985(3) and § 1986.

       In sum, Plaintiff seeks only to ensure that John Doe(s) are served and properly part of this

litigation. Plaintiff does not intend to seek discovery to which she is not entitled at this stage, nor

does she “attempt to delve into the inner workings of the General Counsel Office,” as Defendants

allege. ECF No. 31, at 6–7.

       Plaintiff’s motion should be granted.

                                                                Respectfully Submitted,

                                                                /s/ Cooper Strickland
                                                                Cooper Strickland
                                                                N.C. Bar No. 43242
                                                                P.O. Box 92
                                                                Lynn, NC 28750
                                                                Tel. (828) 817-3703
                                                                cooper.strickland@gmail.com

                                                                Counsel for Plaintiff


       May 11, 2020

                                                  2

         Case 1:20-cv-00066-WGY Document 32 Filed 05/11/20 Page 2 of 3
                                 CERTIFICATE OF SERVICE

I hereby certify that on the 11th day of May, 2020, I will electronically file the foregoing with

the Clerk of Court using the CM/ECF system, which will then send a notification of such filing

(NEF) to the following:

       Gill P. Beck at Gill.Beck@usdoj.gov

       Joshua M. Kolsky at Joshua.kolsky@usdoj.gov

       Shannon Sumerall Spainhour at mss@dhwlegal.com

And I hereby certify that I will mail the document by U.S. mail to the following:

       John Doe(s)
       c/o Office of General Counsel
       One Columbus Circle NE
       Washington, DC 20544

                                                             /s/ Cooper Strickland
                                                             Cooper Strickland
                                                             N.C. Bar No. 43242
                                                             P.O. Box 92
                                                             Lynn, NC 28750
                                                             Tel. (828) 817-3703
                                                             cooper.strickland@gmail.com




                                                 3

         Case 1:20-cv-00066-WGY Document 32 Filed 05/11/20 Page 3 of 3
